Citation Nr: 0311442	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  03-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
October 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which declined to find that new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
neuropsychiatric disorder.  In December 2002, a Decision 
Review Officer (DRO) found that the newly submitted evidence 
was sufficient to reopen the claim; however, the claim was 
then denied on the merits.  The veteran continued his appeal 
and this matter is now properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
neuropsychiatric condition in a January 1999 rating decision.  
The veteran was notified of this rating decision and of his 
appellate rights, but did not appeal the denial.

2.  Evidence submitted since the time of the RO's January 
1999 rating decision denying service connection for a 
neuropsychiatric condition bears directly and substantially 
upon the issue at hand, is not duplicative and/or cumulative, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's currently diagnosed major depressive 
disorder with psychotic features did not originate during his 
period of active service or within one year of his discharge 
from active service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a neuropsychiatric condition is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

2.  The rating decision of the RO in January 1999 denying the 
veteran's claim of entitlement to service connection for a 
neuropsychiatric condition is reopened.  38 U.S.C.A. § 5108 
(West 2002).

3.  An acquired psychiatric disorder was not incurred during 
active service or within one year of discharge from service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
April 2002, and the veteran submitted a statement in May 2002 
regarding the evidence described by VA in its April 2002 
letter to the veteran, stating that there was no need to 
obtain the additional evidence as it was not pertinent to the 
claim.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  The veteran's May 2002 submission reflects his 
receipt and understanding of the notice.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from April 2002 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in April 2003, the Board 
finds that the appropriate notice time limits have passed and 
this requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him two 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer or a member of the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claim on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

New and Material Evidence

The Board notes that the RO in this case reopened the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  Specifically, the DRO's 
decision reflected in the December 2002 statement of the case 
stated that the evidence submitted subsequent to the January 
1999 rating decision was both new and material.  The DRO then 
addressed the merits of the veteran's claim and denied the 
benefits sought.  The Board, however, is required to address 
the issue of reopening despite the DRO's denial of service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(1996). 

In January 1999, the RO denied entitlement to service 
connection for a neuropsychiatric condition, finding that 
there was no evidence of such a disorder having its origin in 
service or within one year of discharge from service.  The 
veteran was properly mailed notice of this rating decision, 
but did not appeal the denial of benefits.  Thus, the RO 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.

In November 2000, the veteran submitted an application for VA 
compensation benefits for pathological deterioration, 
schizophrenia, depression, or any other mental disorder not 
specified but found to be a result of active service.  This 
application was interpreted as a request to reopen the 
previously denied claim of entitlement to service connection 
for a neuropsychiatric condition.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in January 1999.  

At the time of the January 1999 rating decision, the RO 
considered the veteran's service medical records, a VA 
examination report dated in April 1998, VA treatment reports 
dated from August 1997 to April 1998, and the veteran's 
application for VA compensation and pension benefits received 
in March 1998.  Since that time, the RO obtained and/or the 
veteran submitted additional treatment records reflecting 
psychiatric counseling and drug therapy, an additional 
service medical record reflecting inservice treatment for 
alcohol abuse, and an August 2002 VA examination report with 
an opinion as to the etiology of the veteran's currently 
diagnosed psychiatric disability.  Because the newly 
submitted and obtained evidence was not before the RO at the 
time of the January 1999 rating decision, it is deemed to be 
"new."  Additionally, because the newly obtained service 
medical record and the August 2002 opinion of a VA examiner 
bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, 
and when considered in connection with evidence previously 
assembled are so significant that they must be considered in 
order to fairly decide the merits of the claim, that new 
evidence is also deemed to be "material."  Accordingly, the 
veteran's previously denied claim of entitlement to service 
connection for a neuropsychiatric condition is reopened.

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for a psychiatric 
disorder including psychoses, which is deemed to be a chronic 
disease under 38 C.F.R. Section 3.309(a).  Because a 
psychotic disorder is a chronic disease, service connection 
may be granted under 38 C.F.R. Section 3.307(a)(3) if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in October 1995, the evidence must 
show that his chronic disease manifest to a degree of ten 
percent by October 1996, in order for service connection to 
be granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

The evidence of record shows that the veteran served in the 
United States Air Force from December 1991 until he was 
discharged early in October 1995.  He was first seen in the 
mental health clinic in November 1994 with a flat affect, 
stating that he was feeling down and was not sure if his 
feelings were related to his use of alcohol.  The veteran 
related consuming alcohol since the age of fifteen and having 
his first black-out the previous month.  The initial 
diagnosis was to rule out an alcohol induced mood disorder 
and the veteran began participating in group therapy.  A 
diagnosis was deferred during the veteran's abstinence and on 
November 30, 1994, the provisional diagnosis of rule out 
alcohol induced mood disorder versus major mood disorder with 
manic episode was rendered in a referral for psychiatric 
evaluation.  The veteran, however, declined the evaluation, 
indicating that he did not feel that psychiatric treatment 
was needed.

Treatment notes from the Elmendorf Air Force Base show 
continued attendance at group therapy in December 1994 and 
January 1995.  In January 1995, a diagnosis of alcohol 
dependence was rendered and the veteran began an inpatient 
treatment program that lasted until February 23, 1995.  The 
veteran followed his inpatient treatment with outpatient 
counseling for alcohol dependence.  In June 1995, the veteran 
discontinued treatment.  It was noted at that time that he 
continued to consume alcohol and the Axis I diagnosis was 
alcohol dependence.  The veteran requested a voluntary 
separation from the service and such a release was granted in 
October 1995.

The veteran's first post-service hospitalization was in 
August 1997, when he entered a VA domiciliary for homeless 
veterans.  He participated in treatment for approximately 
four months and an Axis I diagnosis of major depression with 
psychotic features was rendered.  The veteran has 
participated in numerous inpatient treatment programs since 
that time with Axis I diagnoses ranging from depression with 
psychotic features to polysubstance abuse.  Treatment records 
also reflect an underlying possibility of the presence of a 
schizoaffective disorder, with a family history of 
schizophrenia and a desire on the part of the veteran not to 
be labeled as a schizophrenic noted.

The veteran underwent VA examination in April 1998 and 
related a history of delusional thoughts since his period of 
active service.  The veteran's service medical records were 
not available to the examiner at the time of the examination 
and the examiner made his assessment based solely on the 
veteran's assertions notwithstanding the fact that the 
examiner stated that the veteran was clearly experiencing 
psychotic symptoms, especially delusions.  Following a 
complete interview, the examiner rendered Axis I diagnoses of 
schizoaffective disorder and depression not otherwise 
specified secondary to a schizoaffective disorder.  The 
examiner specifically did not render an opinion as to 
etiology of the diagnosed disorders because of the lack of 
service medical records.

In April 2002 and again in September 2002, the RO attempted 
to obtain statements from two of the veteran's family members 
in an effort to determine the nature of the veteran's 
psychiatric disorder during his period of service.  Neither 
of the family members contacted by the RO responded to the 
requests for corroborating evidence.

In August 2002, the veteran underwent a second VA 
examination.  This examiner reviewed the veteran's service 
medical records and treatment records from approximately 
forty post-service hospitalizations.  The examiner noted that 
the veteran's refusal during service to undergo psychiatric 
evaluation for, "manic-sounding symptoms," made it 
impossible to know what was actually happening at the time of 
the referral in November 1994, but that the indication from 
reported symptoms was of a possible manic episode or an 
underlying bipolar disorder.  Following a complete interview 
and review of the records, the examiner rendered Axis I 
diagnoses of a major depressive disorder, recurrent, with a 
past history of psychosis, and an obsessive-compulsive 
disorder.  The examiner then opined that the record did not 
support the notion that the veteran's current psychiatric 
problems originated during service or within one year of 
discharge from service because there was no medical evidence 
of delusional or psychotic thoughts during service or of 
hospitalizations until approximately two years after 
discharge from service.


Given the evidence as outlined above, the Board finds that 
the veteran's current psychiatric disorder was not incurred 
during his period of active service or within one year of 
discharge from service.  The evidence clearly shows 
complaints of depression during service, but these complaints 
were related to the veteran's alcohol abuse and not to a 
diagnosed acquired psychiatric disorder.  It is important to 
point out at this juncture that VA compensation benefits may 
not be awarded for disability due to alcohol dependence.  See 
38 C.F.R. § 3.301(a).  Furthermore, the veteran did not seek 
treatment for an acquired psychiatric disorder until 
approximately two years after his discharge from service and 
the medical evidence of both treatment and VA examination is 
void of an opinion that a currently diagnosed disorder had 
its origin during service or within one year of discharge 
from service.  The veteran's assertion that his delusional 
thoughts began during service, standing on its own, is not 
sufficient to establish a relationship between a current 
disability and the veteran's period of active service and the 
veteran's family members did not respond to VA requests to 
corroborate the veteran's assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Consequently, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder must be denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neuropsychiatric 
condition is reopened.

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

